Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6, and amended claim 16, Although Watts teaches the 5 different positions of the hub, it does not teach nor explicitly describe in which direction the hub is moving as disclosed in claim 1/6/16. Other prior art references don’t explicitly show either two different unlocking positions, or two different locking positions as disclosed in claim 1/6/16 as well. Min does not teach the hub with these specific positions.

Regarding claim 19, Watts does not teach a plug to prevent hub from entering the deadlocked position. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Regarding claim 20, there is no mechanism in Watts that prevents the cylinder lock from being rotated from the first locked position to the second locked position.
Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675